DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/785,239 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 and claims 1 and 13 of copending ‘239 are both directed towards a multi-material component comprising a third member joining two members, wherein the joined members are steel (including one having a Zn coating) and the third member is a high entropy alloy having at least four principal elements. Claims 3-4 and 14-15 of copending ‘239 also require one of the principal elements to be Fe and Mn, respectively. Claims 11 and 20 of copending ‘239 require the members to be welded together. Claims 12 and 21 of copending ‘239 recite the claimed mixing entropy. Furthermore, while the claims of copending ‘239 do not require Mn to be part of the steel, it is contemplated that the principal elements of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (WO 2013/077113).
Regarding claims 14 and 17, Nishimura teaches a nickel brazing material for joining various members such as stainless steel (p. 1, lines 10-15). While Nishimura does not expressly teach using the brazing material to join steels of different compositions, Nishimura discusses replacing prior art brazing materials with the disclosed brazing material which are ineffective at joining austenitic stainless steel with ferritic stainless steel and so it would have been obvious at the effective time of filing for one of ordinary skill in the art to use the disclosed brazing material of Nishimura to join stainless steels of different compositions (p. 2, lines 49-60). The nickel brazing material 
Claim 14 recites that the third member is welded to the first and second members. This is considered a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case there is no particular physical feature which is claimed, nor is a particular welding process claimed which would impart an implicit physical feature to the claimed product. Accordingly, although the structure of Nishimura is joined by brazing, the prior art is considered to render the claimed product obvious. See MPEP 2113.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (WO 2013/077113), as applied to claim 1, further in view of Yamamoto et al. (US 2008/0292489).
Regarding claims 15-16, the limitations of claim 1 have been addressed above. Nishimura does not expressly teach a steel comprising Mn as the 2nd most abundant element. Yamamoto discloses a stainless steel that can have Mn as the 2nd most abundant element (¶ 6). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the stainless steel taught by Yamamoto for the joined structure of Nishimura because Yamamoto teaches its steel is lower cost stainless steel useful for making heat exchangers (¶ 12).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wiehl (US 2016/0158898).
Regarding claims 14 and 17, Wiehl teaches a brazing material for joining various members such as stainless steel and steel (¶ 168). The joined material may be used in heat exchangers (¶ 83). Thus, it envisions joining steels of different composition. The brazing material of Wiehl contains 5-68.4%wt Cu, 15.5-44%wt Ag, 15-25%wt Zn, 7-19wt% Mn (¶¶ 86-89) and other elements such as In, Ga or Sn in amounts up to 5%wt (¶ 90). The disclosed composition in weight percent is expected to overlap with the claimed composition in atomic percent with respect to principal elements (i.e., Ag, Cu, Zn, Mn). Since the number of principal elements in the nickel brazing material of Wiehl is at least 4, the entropy of mixing is at least 1.3R. Since the major components in the brazing material (Ag, Cu, Mn) arrange into the bcc or fcc phase, one of ordinary skill in the art would expect an alloy containing these materials to be in the bcc or fcc phase, absent objective evidence to the contrary. See MPEP 2112.
Claim 14 recites that the third member is welded to the first and second members. This is considered a product by process limitation. Even though product-by-.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiehl (US 2016/0158898), as applied to claim 1, further in view of Yamamoto et al. (US 2008/0292489).
Regarding claims 15-16, the limitations of claim 1 have been addressed above. Wiehl does not expressly teach a steel comprising Mn as the 2nd most abundant element. Yamamoto discloses a stainless steel that can have Mn as the 2nd most abundant element (¶ 6). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the stainless steel taught by Yamamoto for the joined structure of Wiehl because Yamamoto teaches its steel is lower cost stainless steel useful for making heat exchangers (¶ 12).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wiehl (US 2016/0158898), as applied to claim 1, further in view of Hiraide et al. (US s).
Regarding claim 18, the limitations of claim 1 have been addressed above. Wiehl does not expressly teach the steel or stainless steel is a dual phase steel. Hiraide 
Allowable Subject Matter
Claims 1-13 would be allowable assuming resolution of the Double Patenting rejection noted above.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest the claimed multi-material components. Hartmann et al. (US 2009/0110955) discloses an amorphous brazing foil for joining stainless steel that could read on the claimed high entropy alloy’s composition of claim 1 or 8. However, since this foil is amorphous, it does not teach or suggest the claimed microstructure of the high entropy alloy. 
Lee et al. (US 2011/0058980) and Kang et al. (KR 101157494) teach a Ag-Cu-Zn-Sn alloy that has three principal elements but do not teach or suggest the claimed high entropy alloy having at least four principal elements, nor do they teach or suggest the high entropy alloy contains both Mn and Fe as principal elements.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 19-20, the cited prior art of record does not teach or suggest the claimed multi-material components. Neither Wiehl (US 2016/158898) nor Nishimura (WO 2013/077113) teach or suggest the stainless steel is coated, nor do they teach spot welding of the stainless steel using the filler material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/XIAOBEI WANG/Primary Examiner, Art Unit 1784